NOT DESIGNATED FOR PUBLICATION

                                               No. 120,987

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                      v.

                                        TEON OCTAVIO HAYDEN,
                                              Appellant.


                                     MEMORANDUM OPINION

          Appeal from Sedgwick District Court; KEVIN J. O'CONNOR, judge. Opinion filed July 10, 2020.
Affirmed.


          Corrine E. Gunning, of Kansas Appellate Defender Office, for appellant.


          Boyd K. Isherwood, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ARNOLD-BURGER, C.J., STANDRIDGE and POWELL, JJ.


          POWELL, J.: Teon Octavio Hayden appeals the district court's revocation of his
probation, arguing the district court abused its discretion by doing so. He claims his
rehabilitation would have been better served by continued probation and drug treatment.
After a review of the record, we see no abuse of discretion by the district court and
affirm.


          On May 31, 2018, Hayden pled guilty to one count of aggravated escape from
custody after he did not return to the Wichita Work Release Facility. Due to Hayden's


                                                      1
criminal history score of A, his presumptive sentence was prison. At Hayden's sentencing
hearing in June 2018, the district court sentenced him to 23 months in prison but granted
Hayden's request for a dispositional departure to probation for a period of 18 months.


       In October 2018, the State sought to revoke Hayden's probation, alleging he had
admitted to smoking marijuana twice, left the state of Kansas without permission,
violated curfew, and failed to report to his probation officer. An additional allegation
claiming Hayden had committed a new crime of possession of marijuana was added on
January 29, 2019.


       At his probation revocation hearing in March 2019, Hayden waived his right to a
hearing, admitted to committing the violations, and asked the district court to reinstate
him to probation so he could attend drug treatment. The district court noted Hayden's A
criminal history score and that his presumptive sentence had been imprisonment. It also
highlighted Hayden's juvenile criminal history which included convictions for attempted
aggravated robbery, aggravated robbery, and aggravated battery. Given Hayden's
violations and his criminal history, the district court concluded Hayden was "not
amenable to probation," revoked his probation, and imposed his underlying prison
sentence.


       On appeal, Hayden concedes the district court's authority to revoke his probation,
given that his probation was originally granted as the result of a dispositional departure.
Hayden's only argument before us is that the district court abused its discretion by
revoking his probation instead of imposing alternative dispositions—like drug
treatment—that better suited Hayden's individual circumstances.


       Once a probation violation is established, the case's disposition lies within the
district court's sound discretion so long as that discretion falls within the parameters of
K.S.A. 2018 Supp. 22-3716. See State v. Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231


                                              2
(2008). Judicial action is abused if the action (1) is one where no reasonable person
would take the view adopted by the district court, (2) is based on an error of law, or (3) is
based on an error of fact. State v. Woodring, 309 Kan. 379, 380, 435 P.3d 54 (2019).
Hayden has the burden to establish an abuse of discretion. See State v. Anderson, 291
Kan. 849, 855, 249 P.3d 425 (2011).


        However, a district court's discretion concerning probation revocation is limited.
State v. Dooley, 308 Kan. 641, 646, 423 P.3d 469 (2018). Before a district court may
revoke an offender's probation, it must first impose intermediate sanctions. See K.S.A.
2018 Supp. 22-3716; State v. Huckey, 51 Kan. App. 2d 451, 454, 348 P.3d 997, rev.
denied 302 Kan. 1015 (2015). But a district court may bypass intermediate sanctions if it
finds a statutory exception exists. Dooley, 308 Kan. at 646; see K.S.A. 2018 Supp. 22-
3716.


        As Hayden concedes, the district court possessed the statutory authority to revoke
his probation because it "'was originally granted as the result of a dispositional departure
granted by the sentencing court.'" See K.S.A. 2018 Supp. 22-3716(c)(9)(B). At the
revocation hearing, the district court acknowledged Hayden received probation only
because the district court granted him a dispositional departure. On this basis alone, the
district court's actions were appropriate.


        But the district court also revoked Hayden's probation because Hayden committed
new offenses. Under K.S.A. 2018 Supp. 22-3716(c)(8)(A), a district court may revoke
probation if the offender commits a new felony or misdemeanor while on probation.
Hayden admitted to possessing marijuana while on probation, and he pled guilty to the
crime. Thus, the district court's action was also permissible under K.S.A. 2018 Supp. 22-
3716(c)(8)(A) and (c)(9)(B).




                                              3
       Hayden argues before us that no reasonable person would agree with the district
court's revocation because the district court "completely failed to consider [his] individual
circumstances, specifically his need for drug treatment, which was better available in the
community." We disagree because the district court did not ignore Hayden's individual
circumstances. First, the district court discussed Hayden's criminal history score of A and
his presumptive sentence of imprisonment, necessitating a dispositional departure to
grant probation. Second, it also highlighted Hayden's juvenile criminal history which
included convictions for aggravated robbery and aggravated battery. Third, the district
court noted Hayden's underlying aggravated escape from custody conviction occurred
while on work release for a prior attempted aggravated robbery conviction and that soon
after starting probation in this case Hayden had traveled to another state, ingested
marijuana, violated curfew, and failed to contact his probation officer.


       After its review, the district court found Hayden was "not amenable to probation."
We have no trouble concluding a reasonable person could agree with the district court's
decision to revoke Hayden's probation and impose his underlying sentence. The district
court did not abuse its discretion.


       Affirmed.




                                             4